DETAILED ACTION
This action is in response to the RCE filed 05/17/2022 in which claims 1 and 7 have been amended and claims 1-8 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are now largely moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012221600 A (hereinafter “Kim”) in view of Jian-Yi Zheng, et al., "The Effect of Surfactants on the Diameter and Morphology of Electrospun Ultrafine Nanofiber", Journal of Nanomaterials, vol. 2014, Article ID 689298, 9 pages, 2014. (hereinafter “Zheng”) and US 2008/0182167 A1 (hereinafter “Kritzer”) as evidenced by/in further view of (for polymer melting temperatures):
Polypropylene: 9003-07-0. ChemicalBook. (n.d.). Retrieved September 26, 2022, from https://www.chemicalbook.com/ChemicalProductProperty_EN_CB8366058.htm
Polyvinylidene fluoride: 24937-79-9. ChemicalBook. (n.d.). Retrieved September 26, 2022, from https://www.chemicalbook.com/ChemicalProductProperty_EN_CB6313270.htm, and 
Polybutene: 9003-28-5. ChemicalBook. (n.d.). Retrieved September 26, 2022, from https://www.chemicalbook.com/ChemicalProductProperty_EN_CB0316097.htm
Regarding claim 1 Kim discloses a combined fiber nonwoven fabric separator, comprising 
first fibers (labeled “2nd nanofiber” by Kim, but mapped to claimed first fibers) having a mean fiber diameter of 50 nm to 1000 nm (claim 3); and 
second fibers (labeled “first nanofiber” by Kim, but mapped to claimed second fibers) having a mean fiber diameter in a range of 500 nm to 9000 nm nanometers (claim 4), 
wherein the first fibers (“2nd nanofibers”) comprise polvinylidene fluoride and the second fibers (“first nanofiber”) comprise polyolefin (including polypropylene, polybutene) (text after [Embodiment] of pg. 3 of translation); i.e. where PVDF has a melting point of around 166-170 °C, and where polypropylene has a melting point of around 157 °C and polybutene around 104/124°C (as evidenced from the three “ChemicalBook” citations above, where if the melting temperatures of the various polymers are not seen as inherent then it would have been obvious to use the polymers as disclosed having the melting temperatures as disclosed by the “ChemicalBook” citations above, because these are known melting temperatures and Kim discloses no specific melting temperatures and thus they would have been obvious to use), and thus the first fibers comprise the PVDF high melting point resin and the second fiber comprise polypropylene and/or polybutene low melting point resin, where a melting point of the high melting point resin is higher than a melting point of the low melting point resin. 
Since the ranges disclosed overlap the ranges claimed, the ranges recited in the claim are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Kim’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Kim does not disclose the first fibers comprises an anionic surfactant or a cationic surfactant and is silent to the nonwoven fabric basis weight and thus does not disclose a basis weight of the combined fiber nonwoven fabric is in a range of 2.1 to 15.0 g/m2. 
However, with regard to an anionic or cationic surfactant,  Zheng discloses a nonwoven nanofiber separator, wherein a anionic, nonionic, and cationic emulsifying agents are used in the spinning solution in order to study the diameter and morphology transformation characteristics of the formed electrospun nanofibers, and found that “nanofibers with anionic surfactant sodium dodecyl sulfate (SDS) have the smallest diameter” and “cationic surfactant hexadecyl trimethyl ammonium bromide (HTAB) plays the best role to prevent the formation of beaded structures in nanofibers, and helps to increase the uniformity of electrospun nanofiber” (Abstract).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the fabric of Kim by adding anionic surfactant sodium dodecyl sulfate (SDS) or cationic surfactant hexadecyl trimethyl ammonium bromide (HTAB) to the electrospinning solutions which form the nanofibers as disclosed by Zheng in order to form small fibers and prevent the formation of beaded structures in nanofibers, and helps to increase the uniformity of electrospun nanofiber.
With regard to the basis weight,  Kritzer discloses a similar nanofiber based non-woven separator, where it is disclosed that a basis weight of 5-35 g/m2 is used because “selection of the basis weight from this range ensures that the separators have sufficient stability to allow machine processing” [0023].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the fabric of Kim by forming the fabric to have a basis weight of 5-35 g/m2 as disclosed by Kritzer because “selection of the basis weight from this range ensures that the separators have sufficient stability to allow machine processing” Kritzer [0023].
Regarding claim 2 Kim in view of Zheng and Kritzer as evidenced/further in view of Polypropylene, Polyvinylidene fluoride and Polybutene discloses the combined fiber nonwoven fabric according to claim 1, and with regard to the ratio of the number of the first fibers to the second fibers, since Kim discloses the polyolefin (polypropylene) fibers provide “high stability and excellent mechanical strength” while the polyvinylidene fluoride provides “electrolyte solution absorbability, ion resistance, and dendrite resistance” and therefore they are combined to provide a material having a combination of their properties (pg. 2 of translation, para. starting “In addition, according to the separator…”) , and thus the relative amount of each type of fiber clearly effects the degree to which the resulting material processes the different properties and therefore, the relative ratio of the amount of fibers (and thus the number of fibers ratio) between the first and second fibers is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate weight ratio (and thus the number of fibers ratio) between the first and second fibers, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 3 Kim in view of Zheng and Kritzer as evidenced/further in view of Polypropylene, Polyvinylidene fluoride and Polybutene discloses the combined fiber nonwoven fabric according to claim 1, and with regard to the fiber diameter uniformity, Zheng discloses the resulting fibers, i.e. formed with the surfactants in the electrospinning solution, show a coefficient of variation of a fiber diameter (i.e. standard deviation/average diameter) of 0.267 (13.81/51.68; SDS) and 0.227 (13.71/60.19; HTAB); see Fig. 8. And thus, it is expected that the fibers formed in the combined invention of Kim in view of Zheng and Kritzer as evidenced/further in view of Polypropylene, Polyvinylidene fluoride and Polybutene would also inherently have, and/or have been obvious to modify to have, a coefficient of variation of a fiber diameter (i.e. standard deviation/average diameter) of 0.267 or 0.227.
Regarding claim 4 Kim in view of Zheng and Kritzer as evidenced/further in view of Polypropylene, Polyvinylidene fluoride and Polybutene discloses the combined fiber nonwoven fabric according to claim 1, where PVDF has a melting point of around 166-170 °C, and where polypropylene has a melting point of around 157 °C and polybutene around 104/124°C (as evidenced from the three “ChemicalBook” citations Polypropylene, Polyvinylidene fluoride and Polybutene above) and thus a melting point of the first fibers is higher than a melting point of the second fibers by 10°C or more. 
Regarding claim 5 Kim in view of Zheng and Kritzer as evidenced/further in view of Polypropylene, Polyvinylidene fluoride and Polybutene discloses the combined fiber nonwoven fabric according to claim 1, but does not disclose wherein the combined fiber nonwoven fabric according to claim 1 is laminated on at least one side of a base material having a specific volume of 5 g/cm3 or less, to form a laminate.  
However Kritzer discloses a similar nanofiber based non-woven separator including a first layer as carrier layer which provides increased stability to a second layer of nanofibers [0008]-[0010] that is laminated to the first/base layer [0013]-[0017]; wherein the first/carrier layer may be a polyester [0021], including a polyester nonwoven having a basis weight of 8/g/m2 and a thickness of 13 µm [0035]; i.e. less than 5 g/cm3.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the fabric of Kim by adding a support/carrier layer of polyester having a basis weight of 8/g/m2 and a thickness of 13 µm as disclosed by Kritzer in order to increase stability of the separator.
Regarding claim 6 Kim in view of Zheng and Kritzer as evidenced/further in view of Polypropylene, Polyvinylidene fluoride and Polybutene discloses the combined fiber nonwoven fabric according to claim 1, which is a “separator” and may function as a filtration medium. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 8 Kim in view of Zheng and Kritzer as evidenced/further in view of Polypropylene, Polyvinylidene fluoride and Polybutene discloses the laminate according to claim 5 which is a “separator” and may function as a filtration medium. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zheng as evidenced/further in view of Polypropylene, Polyvinylidene fluoride and Polybutene.
Regarding claim 7 Kim discloses a method of producing a combined fiber nonwoven fabric, comprising: 
a step of forming fibers by electrostatic spinning of 
a first spinning solution comprising a high melting point resin for forming first fibers, and 
a second spinning solution comprising a low melting point resin for forming second fibers (pg. 4 of translation, Fig. 3); and 
a step of mixing the first fibers formed with the second fibers formed to obtain a nonwoven fabric (the fibers are formed by a serious of nozzles which alternately deposit different polymer fibers and thus the fibers are mixed on the collector as they are formed, and shown in the figures as mixed and thus they are inherently mixed, Figs. 1, 3 and 5, pg. 4 of translation), and 
second fibers (labeled “first nanofiber” by Kim, but mapped to claimed second fibers) have a mean fiber diameter in a range of 500 nm to 9000 nm nanometers (claim 4), and 
wherein the first fibers (“2nd nanofibers”) comprise polvinylidene fluoride and the second fibers (“first nanofiber”) comprise polyolefin (including polypropylene, polybutene) (text after [Embodiment] of pg. 3 of translation); i.e. where PVDF has a melting point of around 166-170 °C, and where polypropylene has a melting point of around 157 °C and polybutene around 104/124°C (as evidenced from the three “ChemicalBook” citations above, where if the melting temperatures of the various polymers are not seen as inherent then it would have been obvious to use the polymers as disclosed having the melting temperatures as disclosed by the “ChemicalBook” citations above, because these are known melting temperatures and Kim discloses no specific melting temperatures and thus they would have been obvious to use), and thus the first fibers comprise the PVDF high melting point resin and the second fiber comprise polypropylene and/or polybutene low melting point resin, where a melting point of the high melting point resin is higher than a melting point of the low melting point resin. 
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Kim’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Kim does not disclose the first fiber spinning solution comprises an anionic surfactant or a cationic surfactant.
However, with regard to an anionic or cationic surfactant,  Zheng discloses a nonwoven nanofiber separator, wherein a anionic, nonionic, and cationic emulsifying agents are used in the spinning solution in order to study the diameter and morphology transformation characteristics of the formed electrospun nanofibers, and found that “nanofibers with anionic surfactant sodium dodecyl sulfate (SDS) have the smallest diameter” and “cationic surfactant hexadecyl trimethyl ammonium bromide (HTAB) plays the best role to prevent the formation of beaded structures in nanofibers, and helps to increase the uniformity of electrospun nanofiber” (Abstract).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Kim by adding anionic surfactant sodium dodecyl sulfate (SDS) or cationic surfactant hexadecyl trimethyl ammonium bromide (HTAB) to the eletrospinning solutions which form the nanofibers as disclosed by Zheng in order to form small fibers and prevent the formation of beaded structures in nanofibers, and helps to increase the uniformity of electrospun nanofiber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773